Title: From John Adams to William Cunningham, 15 November 1809
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy November 15th 1809

I have received your favour of Oct. 28.—I am very unexpectedly involved in Occupations and Correspondences very dispropotioned to the feeble Forces remaining to a Man of Seventy Four, and which make it impossible for me to reply to the various important subjects of your Letter. There is one however that my Feelings will not allow me to pass by.
It is no fault to “Covet honor” any more than it is to Covet earnestly the best gifts, which is not only permited; but enjoined even on the most sacred Characters. You will allow me to ask whether there is any particular object you have in view? There is so much difficulty as well as delicacy in this Topick that I know not how to express myself. I have had so much fatal experience in this Business that it is impossible for me to write about it, but in dismal strains. It is impossible that you or any man living can have any adequate Idea of the Rage for Public employments, that prevail in Federalists Republicans, and Neutrals too, except myself and Mr Jefferson. The heads of Departments know a great deal but I presume to say none of them ever knows the Strange Applications & the strange manner of them, which are secretly made to the President himself. The interest that is used, the Influence that is employed has been too much for the Sagacity and the fortitude of every President that has yet existed or that ever will exist while the Senate have a Negative on all appointments and the heads of Departments and Principal officers of the army have so much access to the Senate and influence over it. There are many soliciteres and few offices. I have had forty applications for one office of Small value and these from respectable Candidates supported by powerful Connections.
An application in general terms for some Employments without specifying the particular or any particular office, is never successful. I remember many instances, one I will mention; Your Uncle Andrew applied to me for some employment, transmitted very Respectable Reccommendations among the rest from Fisher Ames. I was heartily disposed to serve him for his real intrinsic Merit. Mr Woolcott was Zealously inclined in his favour and promised to take the first opportunity to recommend him? But no such opportunity was ever found.
The treachery, the Perfidy, the Malice and Revenge, that have been turned upon me for no other cause under Heaven, than barely my preferance of one Candidate to forty others, after the most cool and impartial investigation and deliberation would form a Black Book disgraceful to this Nation and to human Nature: too Black for me to write.
I should have Delicacies and scruples against reccommending any Man living in general terms. I must know the office as well as the Man: and be able to judge to my own satisfaction of the Fitness of one for the other.
You may possibly suppose that I have more weight than I have. I have not the smallest reason to hope that a reccommendation from me would have more influence than one from the Parson of your Parish, or the next Justice of the Peace with the present Government.
Moreover, although I would not exclude honest and capable Men from office merely for Political opinions: I should hold myself guilty of a violation of my own honor, if I should recommend any Man to any office under any Administration, whom I knew to be an active enemy to that Administration, and had reason to believe would apply the Influence of his office in Intreagues, Cabals, Caucusses, Town meeting Harangues, Legislative Orations, News-Paper Speculations or any other way from Party Motives to defame disgrace or dishonor it. If I were determined to overthrow an Administration in order to introduce another, I would recommend no Man. I would accept no office under it. I would advise none of my friends to accept any.
Mrs. A. Desires me to present her regards, with mine to Mrs Cunningham and hopes that her health is better. With usual Esteem your Friend

John Adams